   4:21-cr-03045-JMG-CRZ Doc # 44 Filed: 08/05/21 Page 1 of 1 - Page ID # 68




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                                 4:21CR3045

      vs.
                                                                 ORDER
JAVIER HERNANDEZ-ROMANO,

                    Defendant.


       Defendant has moved to continue the trial, (Filing No. 43), because Defendant
needs additional time to investigate this case, prepare for trial, and consider options for
resolution. The motion to continue is unopposed. Based on the showing set forth in the
motion, the court finds the motion should be granted. Accordingly,

       IT IS ORDERED:

       1)     Defendant’s motion to continue, (Filing No. 43), is granted.

       2)     The trial of this case is set to commence before the Honorable John M.
              Gerrard, United States District Judge, in Courtroom 1, 100 Centennial Mall
              North, United States Courthouse, Lincoln, Nebraska, at 9:00 a.m. on
              September 20, 2021, or as soon thereafter as the case may be called, for
              a duration of three (3) trial days. Jury selection will be held at
              commencement of trial.

       3)     The ends of justice served by granting the motion to continue outweigh the
              interests of the public and the defendant in a speedy trial, and the
              additional time arising as a result of the granting of the motion, the time
              between today’s date and September 20, 2021, shall be deemed
              excludable time in any computation of time under the requirements of the
              Speedy Trial Act, because although counsel have been duly diligent,
              additional time is needed to adequately prepare this case for trial and
              failing to grant additional time might result in a miscarriage of justice. 18
              U.S.C. § 3161(h)(1) & (h)(7). Failing to timely object to this order as
              provided under this court’s local rules will be deemed a waiver of any right
              to later claim the time should not have been excluded under the Speedy
              Trial Act.

       August 5, 2021.                           BY THE COURT:
                                                 s/ Cheryl R. Zwart
                                                 United States Magistrate Judge
